Citation Nr: 0209706	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had service with the new Philippine Scouts from 
April 1946 to March 1949.  He died in July 1999.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case returns to the Board following a remand to the RO in 
April 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in July 1999.  The death certificate 
lists the cause of death as esophageal carcinoma with liver 
and pulmonary metastases.  

3.  Service connection was not established for any disability 
during the veteran's lifetime.  

4.  There is no evidence of carcinoma within the applicable 
presumptive period and no competent evidence of record 
linking the cause of the veteran's death to his period of 
service.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.5, 3.303, 3.307 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by letter 
dated in January 2000, the February 2000 rating decision, and 
the May 2000 statement of the case, the RO generally provided 
the appellant with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate her 
claim.  In addition, in a May 2001 letter, the RO 
specifically set forth the notice and duty to assist 
provisions of the VCAA, offered additional guidance as to the 
required evidence, and asked the appellant to provide 
additional information needed to develop and evaluate the 
claim.  The May 2002 rating decision readjudicated the claim 
pursuant to VCAA requirements.  The May 2002 supplemental 
statement of the case includes the relevant regulatory 
provisions.  The Board is satisfied that all required notice 
has been afforded the appellant.  

With respect to the duty to assist, there is no indication 
that there are outstanding VA medical records.  The National 
Personnel Records Center (NRPC) August 1996 response to a 
request for service medical records indicated that there were 
no records on file and that they had possibly been destroyed 
in the fire.  The Board acknowledges that, where service 
medical records are presumed destroyed, there is a heightened 
duty to assist that includes the obligation to search for 
alternate medical records.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, when the RO initially asked the 
veteran to complete an NA Form 13055 to provide additional 
information to search alternate sources, his response did not 
include any allegation of in-service illness or treatment, or 
alleged date or location of illness or treatment.  Although 
the appellant's July 2000 substantive appeal suggests that 
she had knowledge of medical treatment the veteran, she 
failed to respond to the RO's May 2001 request to complete an 
NA Form 13055.      

Similarly, although the death certificate suggests that the 
veteran was hospitalized for about one week prior to his 
death, the appellant has not submitted records of that 
hospitalization and failed to respond to the RO's May 2001 
request for authorization to obtain the records.  The duty to 
assist is not a one-way street; a claimant cannot remain 
passive when she has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
veteran, not a duty to prove his claim while the veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Absent additional evidence and assistance from the 
appellant, the Board finds no reasonable basis for attempting 
further development for the claim.

Finally, the appellant has had ample time to present evidence 
and argument in support of her appeal.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO's May 2001 letter to 
the appellant addressed the relevant remand instructions.  
The RO did not receive any response from the appellant.  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may be 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

The record in this case shows that the veteran died in July 
1999.  The death certificate lists the cause of death as 
esophageal carcinoma with liver and pulmonary metastases.  At 
the time of his death, the veteran had no service-connected 
disabilities.  The appellant argues in her July 2000 
substantive appeal that service connection for the cause of 
the veteran's death is warranted because he was treated in 
service for "[p]ulmonary, weak lungs, liver and carcinoma."  

Initially, the Board emphasizes that there is no evidence 
that the appellant is educated or trained in medicine.  
Therefore, her personal opinion as to what disorders the 
veteran might have had in service or as to the etiology of 
the carcinoma that caused his death is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Service medical records are not available in this case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (where service 
medical records have been destroyed or are unavailable, the 
Board has a heightened duty to provide and explanation of 
reasons or bases for its findings).  However, review of the 
claims folder reveals that, during his lifetime, the veteran 
never alleged any diagnosis or treatment of esophageal 
carcinoma or other cancer during or after service.  Moreover, 
there is no medical evidence showing carcinoma within the 
applicable presumptive period and no evidence of treatment 
for carcinoma prior to the veteran's death.  Specifically, 
medical evidence from various providers received in 1996 
reflects treatment for pulmonary tuberculosis, peptic ulcer, 
essential hypertension, chronic obstructive pulmonary 
disease, and pneumonitis.  Finally, the record is wholly 
negative for any competent medical evidence that links the 
cause of the veteran's death to his period of service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The Board concludes that the evidence is 
not so evenly balanced as to require resolution of doubt in 
the appellant's favor.  38 U.S.C.A. § 5107(b).  Therefore, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

